internal_revenue_service number release date index number -------------- ---------------------------------- ----------------------------- ---------------------- ----------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc intl b01 plr-143297-08 date date legend company a company b company c company d company e state f state g ---------------- -------------------------------------------------------------- -------------------------------------------------------- ------------------------------------------ ------------------------ ------------------------ ------------------------ --------- ------------- ------------ dear ------------ this responds to a letter from your representative dated date requesting a ruling concerning the 12-month stock ownership requirement in paragraph of article dividends of the united states-united kingdom income_tax treaty the treaty the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-143297-08 facts company b the applicant is a u k company indirectly owned by company a a u k publicly traded company company b owns company c a u k company treated as a disregarded_entity for u s tax purposes which in turn owns company d a u s company chartered in state f in a proposed transaction company c will create company e a u s company chartered in state g company d then will merge into company e in a tax-free reorganization under sec_368 of the internal_revenue_code company e will be the surviving entity in the merger effectively changing the place of incorporation of company c’s u s subsidiary from state f to state g company c owns percent of the issued and outstanding capital stock of company d and has directly held such stock for a period of more than months company c will own percent of the issued and outstanding capital stock of company e as a result of the proposed transaction it is anticipated that company e will declare a dividend on a date less than months after the date of the transaction ruling requested company c will satisfy the 12-month stock ownership requirement in article a of the treaty as to any dividend paid to company c by company e less than months following the proposed transaction law and analysis article a of the treaty provides that dividends are not taxable in the source state if the beneficial_owner of the dividends is a company resident in the other contracting state that has owned shares representing percent or more of the voting power of the company paying the dividends for a 12-month_period ending on the date the dividend is declared in addition if the beneficial_owner of the dividends is a qualified_person under the treaty by reason of the safe_harbor in article f ownership base erosion or is entitled to benefits of the treaty under article active trade_or_business it is required by article a i to have owned the dividend-paying company directly or indirectly since at least date the requirement of article a i is inapplicable to a beneficial_owner of dividends that is a qualified_person by reason of article c publicly traded company or its subsidiary or is entitled to benefits under article derivative_benefits or that obtains discretionary benefits from the competent_authority under article see subparagraphs ii and iii of article a joint_committee on taxation explanation of the treaty cch tax_treaties para big_number plr-143297-08 although subparagraph i of article a permits indirect ownership for purposes of the date testing_date article a requires the beneficial_owner of a dividend payment to have directly owned shares of the dividend-paying company for a 12-month_period ending on the date the dividend is declared see treasury_department technical explanation of the treaty cch tax_treaties para big_number see also revrul_84_21 1984_1_cb_307 interpreting the term owned in the dividend article of the u s -france income_tax treaty as requiring direct ownership under u s tax law own generally is used in the ordinary common sense understanding of the term namely actual or outright ownership revrul_81_132 1981_1_cb_603 holding in the context of a sec_351 transfer that the transferee did not own the stock for the requisite period of time to claim a percent dividend withholding rate under the u s -netherlands supplementary income_tax convention because the transferor’s period of ownership is not attributed to the transferee g_c_m date and g_c_m date discussing proposed revenue_ruling rev_rul a reorganization under subparagraph f of sec_368 is defined as a mere change in identity form or place of organization of one corporation however effected the legislative_history to a amendment which added the words of one corporation to the subparagraph f definition includes the following the conference agreement limits the f reorganization definition to a change in identity form or place of organization of a single operating_corporation this limitation does not preclude the use of more than one entity to consummate the transaction provided only one operating company is involved the reincorporation of an operating company in a different state for example is an f reorganization that requires that more than one corporation be involved h_r rep no pincite conf_rep in a revenue_ruling a sec_368 reorganization is described as unique among other forms of reorganization the rules applicable to corporate_reorganizations as well as other provisions recognize the unique characteristics of reorganizations qualifying under sec_368 in contrast to other types of reorganizations which can involve two or more operating corporations a reorganization of a corporation under sec_368 is treated for most purposes of the code as if there had been no change in the corporation and thus as if the reorganized corporation is the same entity as the corporation that was in existence prior to the reorganization plr-143297-08 revrul_96_29 1996_1_cb_50 based on the foregoing company c will satisfy the 12-month stock ownership requirement in article a of the treaty as to any dividend paid to company c by company e less than months following the proposed transaction company e a state g corporation generally will be treated for u s tax purposes as the same entity as company d a state f corporation that was in existence prior to the sec_368 reorganization thus company c which has directly owned company d for more than months will be treated for u s tax purposes as having directly owned company e the reorganized corporation for the requisite period under article a except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely elizabeth u karzon chief branch office of associate chief_counsel international note however that a foreign_corporation that changes its place of organization in a reorganization described in sec_368 is deemed under sec_1_367_b_-2 to have transferred all of its assets to another corporation in exchange for stock of that corporation regardless of whether the applicable foreign or domestic law treats the acquiring_corporation as a continuation of the foreign corporate transferor see also revrul_88_25 1988_1_cb_116 the domestication of a foreign_corporation is treated as an asset transfer to a new domestic_corporation
